Chief Justice CASTILLE,
concurring.
I join Part I of the Majority Opinion, and concur in the result the majority achieves. I would, however, stress the subtle but important point that, in assessing the “error” or “errors” of the trial judge here, there is error in the juror substitution only insofar as the court officer’s actions here are attributable to the trial court; it is only for that reason that we may properly consider whether the trial court’s errors, in the multiple, “require a new trial.” Majority Op. at 113. Of course, trial jurists are no more omniscient than appellate jurists; it is the trial court’s post-verdict reaction to the juror substitution issue, once the fact became known, that is the actually erroneous decision in this case, since the court and the parties apparently were unaware of the court officer’s actions until after the verdict was rendered. Moreover, because I believe Part I of the Majority Opinion adequately disposes of the issue before us, I do not join Part II of the opinion.